Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on January 20, 2021.
Claims 1-20 are pending in the application.
Continuation Application 
This application is a continuation of U.S. Patent Application No. 15/892,193 with patent #10,929,117, filed on February 8, 2018.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 4/20/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-15, and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,929,117 (hereafter ‘117).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-6 and 8-20 of the instant application define an obvious variation of the invention claimed in ‘117 and the claim limitations recited in ‘117 anticipate the claim limitations recited in the instant application.
The following side-by-side comparison between the representative claim 1 of ‘117 and the representative claim 1 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claim 1 of ‘117
Claim 1 of instant application
1. A method comprising: reading, by a computing device comprising a processor device, a first instruction file that contains a first plurality of instruction keywords of a first programming language that complies with a first syntax, the first programming language comprising a plurality of different predetermined instruction keywords, at least some of the predetermined instruction keywords having corresponding one or more parameters, at least one of the first plurality of instruction keywords including a module instruction keyword and at least one parameter that identifies a shared location accessible by other computing devices; 
parsing the first instruction file to detect particular keywords; 
in response to detecting a presence of the module instruction keyword in the first instruction file, copying, by the computing device, a first plurality of files from the shared location identified in the first instruction file to a first consolidated location; in response to detecting the presence of the particular keywords in the first instruction file, generating, by the computing device and utilizing a container builder syntax, a first container command file that references at least some of the first plurality of files on the first consolidated location, the first container command file including commands written in a second programming language that comply with the container builder syntax; and initiating a container builder with parameters that cause the container builder to use the first container command file to generate a first container image that is configured to implement a first functionality.















parsing the first instruction file to detect particular keywords; 
in response to detecting a presence of the particular keywords in the first instruction file, copying, by the computing device, a first plurality of files from a shared location identified in the first instruction file to a first consolidated location; and 
in response to detecting the presence of the particular keywords in the first instruction file, generating, by the computing device, a 


This is a non-provisional anticipatory-type double patenting rejection because the conflicting claims have been patented.
Similarly, independent claims 9 and 12 of ‘117 anticipate independent claims 12 and 17. Therefore, they are rejected for the same reason set forth in the rejection of Claim 1. In addition, dependent claims 2-6 and 8-11 of the instant application are anticipated by claims 1-8 of ‘117; claims 13-15 are anticipated by claims 1 and 4 of ‘117; and claims 18-19 are anticipated by claims 1 and 3 of ‘117.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2017/0249128 (hereinafter “Fojtik”), in view of US 2019/0114164 (hereinafter “Wong”) with filing date 10/13/2017.

As to claim 1, Fojtik discloses:
a method (Fojtik, Abstract) comprising:
reading, by a computing device comprising a processor device, a first instruction file that contains a first plurality of instruction keywords (Fojtik, Fig. 2,  ¶ The configuration file [a first instruction file] is used [read] to obtain information, such as source code [e.g., keyword] for building application images for applications 235a-c. … the configuration file is used read] to obtain additional information used to build applications 235a-c);
parsing the first instruction file to detect particular keywords (Fojtik, Fig. 3,  ¶ 53, the build container 360 extracts build secrets [via parsing the file] from the configuration file 366 … the build container 360 may extract a URL [a keyword] of the private repository 372 and authentication credentials such as a key [a keyword] to connect with the private repository 372;  ¶ 22, build container may access the private repository to obtain information to build the ;
in response to detecting a presence of the particular keywords in the first instruction file, loading, by the computing device, a first plurality of files from a shared location identified in the first instruction file to a first consolidated location (Fojtik, Fig. 2,  ¶ 40, configuration file is used to obtain information, such as source code for building application images for applications 235a-c … configuration file is used to obtain additional information (used to build applications 235a-c;  ¶ 41, provides a user-provided source code and source code obtained [copied from a location, e.g., the image repository 106] using the configuration file [that identifies the location] for an application into the base image at the build container 240;  ¶ 21, cloud provider system 104 retrieves the corresponding data from the image repository 106 [Thus, it is obvious to one ordinary skill in the art to recognize that the image repository 106 keywords is included in the configuration file], creates an instance of it, and loads it to the host machine 110, 120 [a first consolidated location] to run on nodes 111, 112, 121, 122 [i.e., a first consolidated location]. … The image repository 106 may be local or remote and may represent a single data structure or multiple data structures (databases, repositories, files, etc.)); and
in response to detecting the presence of the particular keywords in the first instruction file, generating, by the computing device, a first container command file that references at least some of the first plurality of files on the first consolidated location (Fojtik, Fig. 4,  ¶ 64, the file (i.e., configuration file 366) in destination directory 368 of build container … including authentication data to retrieve information 374 from private repository 372; Fig. 2,  ¶ 31, a user, using the command line tools 214 at client layer 210, can request [as commands] the creation of a new application 235a-b, deployment of source code of the application 235a-b) [Thus, it is obvious to one ordinary skill in the art to realize that the commands of creation of a new  that references source code files from the image repository 106]), the first container command file including commands that comply with a container builder syntax (Fojtik,  ¶ 31, using the command line tools 214 at client layer 210, can request the creation of a new application 235a-b, deployment of source code of the application 235a-b; Fig. 4-5,  ¶ 65-66 and 71-74 [It is noted that the commands are used in steps 420-430, and 520-550 and one ordinary skill in the art would readily comprehend that the commands comply with the container builder syntax because the application image is built by carrying out the commands];  ¶ 69, Method 500 may be performed by processing logic that may comprise … dedicated logic, programmable logic, microcode … software (such as instructions run on a processing device), firmware, or a combination thereof [as the first container command file]).
	Moreover, in an analogous art to the claimed invention in the field of image based installation. Wong more explicitly teaches copying, by the computing device, a first plurality of files from a shared location identified in the first instruction file to a first consolidated location (Wong, Fig. 4A,  ¶ 47, the container-based processing environment 400 … a Docker Hub 402 [a shared location], which includes images, such as Tomcat image 8.0<7.0>403. … Docker Builder 420 obtains [copies] the latest version of the Tomcat 8. image from Docker Hub 402 to build an image tree 430 [with copied multiple image files];  ¶ 48, The Docker builder identifies "FROM Tomcat 8.*" and checks the Docker Hub for a latest 8. version of the image that is available 452 (FIG. 4B). … the Docker Builder downloads [copies] the corresponding layers [plurality of files] to the local processing environment 454 [a first consolidated location]); and generating, by the computing device, a first container command file (Wong,  ¶ 37, an image can be built from one or more base images using a set of instructions. The base image(s) configuration file 230 (also called a "Dockerfile" in Docker);  ¶ 56, configuration file with automatic update [as a container command file] specified in connection with a referenced base image) that references at least some of the first plurality of files on the first consolidated location (Wong,  ¶ 48, Tomcat 8.0 is available on the Hub, and the Docker Builder downloads [copies] the corresponding layers [a first plurality of files such as, image files 310, JS, HTML, CSS, and Java files, as disclosed by Wong in Fig. 3 and par. 42] to the local processing environment [a first consolidated location];  ¶ 59, the associated configuration file may include a FROM instruction referencing the base image, and the automatic update specified may be an automatic update indicator associated with a FROM instruction), the first container command file including commands that comply with a container builder syntax (Wong,  ¶ 37, The image generating system 210 may read the configuration file 230 when the generation of the image 250 is requested, execute the instructions [ because they comply with a container builder syntax], and return the generated image 250;  ¶ 38, the instructions in configuration file 230 may be executed step-by-step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wong into the teaching of Fojtik, with a reasonable expectation of success, to explicitly perform the steps of “copying, by the computing device, a first plurality of files from a shared location identified in the first instruction file to a first consolidated location; generating, by the computing device and utilizing a container builder syntax, the first container command file including commands that comply with the container builder syntax; and initiating a container builder with parameters that cause the container builder to use the first container command file to generate a first container 

As to claim 2, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 1 further comprising: initiating a container builder to use the first container command file to generate a first container image that is configured to implement a first functionality (Wong, Fig. 2, ¶ 37, the image generating system 210 [a container builder] may be configured [initiated] to generate an image 250 [a first container image configured to implement a funcationality] based on a configuration file 230 [that is used] and one or more existing images 240). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As to claim 3, the rejection of the claim 2 is incorporated. Fojtik as modified further discloses: The method of claim 2 wherein the container builder comprises a Docker container builder (Wong, ¶ 47, container-based processing environment 400 includes a local . The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As to claim 4, the rejection of the claim 2 is incorporated. Fojtik as modified further discloses: The method of claim 2 further comprising: reading a second instruction file that contains a second plurality of instruction keywords (Wong, Fig. 4A-4B and 6A-6B, par. 47, also tracks the image settings 440 [a second instruction file] with, for instance, the image settings 440 registering the downloaded image's version as base_version, upgrade_mask records, which identify a range of changes that should be applied); based on the second plurality of instruction keywords (Wong, par. 47-48, tracks the image settings 440 with, for instance, the image settings 440 registering the downloaded image's version as base_version, upgrade_mask records, which identify a range of changes that should be applied), copying a second plurality of files from the shared location to a second consolidated location (Wong, par. 51-52, Once the scheduler identifies, for instance, Tomcat 8.5 is at the Docker Hub, and its minor upgrade matches the upgrade_mask, Docker engine 601 will download the corresponding layers from the Docker Hub 602), at least one of the second plurality of files being a same file as one of the first plurality of files (Wong , par. 48, an assumption is made that Tomcat 8.0 is available on the Hub, and the Docker Builder downloads the corresponding layers to the local processing environment 454, and then adds the RUN xxx, ADD yyy and CMD zzz layers to form the new ; based on the second plurality of instruction keywords (Wong, Fig. 7A, para. 54, a new command line [a second container file], such as "Docker rollback", may be provided to account for an issue with running of the updated container), generating a second container command file that references at least some of the second plurality of files (Wong, Fig. 7A, para. 54, a new command line [a second container file], such as "Docker rollback", may be provided to account for an issue with running of the updated container); and initiating the container builder to use the second container command file to generate a second container image that is configured to implement a second functionality that is different from the first functionality (Wong, para. 54, A rollback command may use the backup copy to restore [a second functionality] the previously workable application container … a rollback command causes an updated container 701 is being rolled back to an original application container 710, and where the updated or new container settings 606 are replaced by the backup container settings 605 of the original container. In this case, the updated Tomcat 8.5 image layers are rolled back to the original Tomcat 8.0 image layers). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As to claim 5, the rejection of the claim 2 is incorporated. Fojtik as modified further discloses: The method of claim 1 wherein copying the first plurality of files from the shared location identified in the first instruction file to the first consolidated location further comprises: identifying in the first instruction file a module instruction keyword that identifies a module stored in the shared location (Wong, Fig. 4A-4B and 6A-6B; Ivanov, Fig. 3-4, par. 37, FIGS. 3-4 provide example container assembly descriptions 300, 400 [a container image reference" refers to a reference in a build file to the next image in the stack of images that will ultimately be assembled into a container by a run command); and copying one or more module files in the module from the shared location identified in the first instruction file to the first consolidated location (Fojtik, Fig. 2, para. 40, configuration file is used to obtain information, such as source code for building application images for applications 235a-c … configuration file is used to obtain additional information (used to build applications 235a-c); para. 41, provides a user-provided source code and source code obtained [module files copied from a location, e.g., the image repository 106] using the configuration file [that identifies the locations] for an application into the base image [a module] at the build container 240; para. 21, cloud provider system 104 retrieves the corresponding data from the image repository 106, creates an instance of it, and loads it to the host machine 110, 120 [a first consolidated location identified in the configuration file] to run on nodes 111, 112, 121, 122 [i.e., a first consolidated location identified in the configuration file]. … The image repository 106 may be local or remote and may represent a single data structure or multiple data structures (databases, repositories, files, etc.); Wong, par. 45, during runtime, check and download the latest version automatically, compose the layers of the container together with the downloaded ones; par. 51-52, Docker engine 601 will download the corresponding layers from the Docker Hub 602). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As to claim 7, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 1 wherein copying the first plurality of files from the shared location identified in the first instruction file to the first consolidated location further comprises: identifying in the first instruction file a module instruction keyword that identifies a first module stored in the shared location (Wong, par. 51-52, Once the scheduler identifies, for instance, Tomcat 8.5 is at the Docker Hub, and its minor upgrade matches the upgrade_mask, Docker engine 601 will download the corresponding layers from the Docker Hub 602); copying one or more module files in the first module from the shared location identified in the first instruction file to the first consolidated location (Wong, par. 45, during runtime, check and download the latest version automatically, compose the layers of the container together with the downloaded ones; par. 51-52, Docker engine 601 will download the corresponding layers from the Docker Hub 602); identifying a module instruction file in the one or more module files, the module instruction file containing a second plurality of instruction keywords (Wong, Fig. 4A, par. 47, With this instruction, Docker Builder 420 obtains the latest version of the Tomcat 8. image from Docker Hub 402 to build an image tree 430. Processing also tracks the image settings 440 [including a module instruction file] with, for instance, the image settings 440 registering the downloaded image's version as base_version, upgrade_mask records, which identify a range of changes that should be applied); identifying in the module instruction file a module keyword that identifies a second module stored in the shared location; and copying one or more module files in the second module from the shared location to the first consolidated location (Wong, Fig. 4A-4B, par. 48, building an image may include executing a Docker build against a Dockerfile with an update indicator (*) in a FROM instruction 450 (FIG. 4B). For instance, in the example depicted in FIG. 4A, the .

As to claims 12-16, the claims are device claims corresponding to the method claims 1-2, 4-5, and 7. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.

As to claims 17-20, the claims are product claims corresponding to the method claims 1-2, 4, and 7. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.

Claims 6 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik, in view of Wong, and further in view of US 2019/0004865 (hereinafter “Ivanov”) with filing date 6/30/2017.

As to claim 6, the rejection of the claim 5 is incorporated. Fojtik as modified further discloses: The method of claim 5 further comprising: identifying a module instruction file in the one or more module files (Wong, par. 51-52, Once the scheduler identifies, for instance, Tomcat 8.5 is at the Docker Hub, and its minor upgrade matches the upgrade_mask, Docker engine 601 will download the corresponding layers from the Docker Hub 602), the module instruction file containing a second plurality of instruction keywords (Wong, Fig. 4A, par. 47, With this instruction, Docker Builder 420 obtains the latest version of the Tomcat 8. image from Docker Hub 402 to build an image tree 430. Processing also tracks the image settings 440 ; identifying in the second plurality of instruction keywords a script instruction keyword that identifies a script file comprising a plurality of commands (Wong, Fig. 4A-4B, par. 48, building an image may include executing a Docker build against a Dockerfile with an update indicator (*) in a FROM instruction 450 (FIG. 4B). For instance, in the example depicted in FIG. 4A, the "FROM Tomcat 8.*" instruction lets the Docker engine (i.e., Docker builder) pickup any change before a Tomcat 9. Version),  but Fojtik as modified does not appear to explicitly disclose wherein generating the first container command file further comprises: inserting in the first container command file an instruction that instructs a container builder to execute the script file during generation of a first container image. However, in an analogous art to the claimed invention in the field of building container image, Ivanov teaches: wherein generating the first container command file further comprises: inserting in the first container command file an instruction that instructs a container builder to execute the script file during generation of the first container image (Ivanov, Fig. 3-4, par. 37, FIGS. 3-4 provide example container assembly descriptions 300, 400 [as addition to Wong’s container command file] to be assembled as container(s) 210 in the host environment 200 … The unassembled parts specified in the container image 102 may include, for example, a build file, a base image reference, a build argument, a layer file, a build environment value, a creation argument, a run argument, or a host environment value. As used herein, " build file" refers to any file containing instructions that direct how a container system (e.g., Docker.RTM.) builds and/or constructs an image (e.g., the example container image 102). As used herein, "base image reference" refers to a reference in a build file to the next image in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ivanov into the teaching of Fojtik as modified to add a process step of “generating the first container command file further comprises: inserting in the first container command file an instruction that instructs a container builder to execute the script file during generation of the first container image” with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide container assembly descriptions in Wong’s container command file to build and/or construct an image to achieve automating the whole process with minimal user intervention.

As to claim 10, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 1 wherein copying the first plurality of files from the shared location identified in the first instruction file to the first consolidated location comprises copying the first plurality of files from a plurality of different shared locations to the first consolidated location (Ivanov, Fig. 1, para. 31, container image repository 100 [different shared . The motivation to combine the references is the same as set forth in the rejection of Claim 6.

As to claim 11, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 10 wherein at least one of the plurality of different shared locations comprises a public file repository (Ivanov, Fig. 1, para. 32, the base image 110 can be built onto [copied from] and/or otherwise modified (e.g., by applying container image changes 118 to the base image 110) to build the example container image 102. The container image 102 of the illustrated example specifies an example application 120, example libraries 122 [inherently copied from a public file repository], example binaries 124, and example files 126). The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik, in view of Wong, and further in view of US 2017/0177877 (hereinafter “Suarez”).

As to claim 8, the rejection of the claim 1 is incorporated. Fojtik as modified does not appear to explicitly disclose: The method of claim 1 further comprising: identifying, in the first instruction file, a verification value associated with at least one of the first plurality of files; running a verification algorithm against the at least one of the first plurality of files after the at least one of the first plurality of files is copied to generate a generated verification value; and determining that the generated verification value and the verification value are identical. However, in an analogous art to the claimed invention in the field of managing software container, Suarez teaches identifying, in the first instruction file, a verification value associated with at least one of the first plurality of files (Suarez, para. [0033], each layer listed in the manifest, a content-addressable identifier that uniquely corresponds to a respective layer and a checksum for verifying the integrity of the content of the layer); running a verification algorithm against the at least one of the first plurality of files after the at least one of the first plurality of files is copied to generate a generated verification value (Suarez, para. [0132], Validation of the authentication token may be performed, by, for example, decrypting a set of credentials from the authentication token and verifying that the set of credentials are associated with an entity authorized to have the request received in 1502 to be fulfilled. If the authorization token is successfully validated, the system performing the process 1500 may proceed to 1506, whereupon the requesting entity is provided access to the specified repository); and determining that the generated verification value and the verification value are identical (Suarez, para. [0132], Validation of the authentication token may be performed, by, for example, decrypting a set of credentials from the authentication token and verifying that the set of credentials are associated with an entity authorized to have the request received in 1502 to be fulfilled. If the authorization token is successfully validated, the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suarez into the teaching of Fojtik as modified to implement a container registry 102 to include “identifying, in the first instruction file, a verification value associated with at least one of the first plurality of files; running a verification algorithm against the one of the first plurality of files after the one of the first plurality of files is copied to generate a generated verification value; and determining that the generated verification value and the verification value are identical” with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to adapt one or more repositories configured to store files and/or directories corresponding to container images, such as the container image 152, and metadata for the files and/or directories. Individual repositories 188 may be assigned to customers of the computing resource service provider. Customers may have one or more repositories 188 as needed and use a content-addressable identifier that uniquely corresponds to a respective layer and a checksum for verifying the integrity of the content of the layer (Suarez, para. [0029] and [0033]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fojtik, in view of Wong, in view of Ivanov, and further in view of US 9,355,248 (hereinafter “Wiest”).

As to claim 9, the rejection of the claim 1 is incorporated. Fojtik as modified does not appear to explicitly disclose : The method of claim 1 further comprising: identifying, in the first instruction file, a command instruction keyword that identifies a command to be provided to a first container image at run time of the first container image; and inserting in the first container command file an instruction that instructs a container builder to generate the first container image such that the first container image is provided the command at the run time of the first container image. However, in an analogous art to the claimed invention in the field of managing software containers, Wiest teaches: identifying, in the first instruction file, a command instruction keyword that identifies a command to be provided to the first container image at run time of the first container image (Wiest, Fig. 4, col. 8, lines 15-57, Multiple scan components 150 are distributed throughout the PaaS system to provide for separate build-time, runtime and image repository scans; col. 10, lines 16-17, a method 400 for runtime container and image scanning in a multi-tenant PaaS system); and
inserting in the first container command file an instruction that instructs the container builder to generate the first container image such that the first container image is provided the command at the run time of the first container image (Ivanov, Fig. 3-4, para. 40, the build arguments 308, the layer files 310 and the build environment values 312, which are available from the example container image 102 before an execution phase, the creation arguments 406, run arguments 408 … Accordingly, the example container assessable description 400 further identifies the example unassembled parts 402 as example pre-execution phase parts 302 and example execution phase parts 404. As used herein, "pre-execution phase part" refers to an unassembled part of a container image (e.g., the container image 102 and/or base image 110) having one or more properties and/or characteristics that is/are assessable relative to one or more rules of an assessment policy outside of a host environment (e.g., the host environment 200) in which the container image is assembled for execution as a container).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAXIN WU/
Primary Examiner, Art Unit 2191